                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


NASIR OCEAN, JR.,                                )    CASE NOS. 1:12-CR-00070
                                                 )
                Petitioner,                      )    JUDGE DAN AARON POLSTER
                                                 )
        vs.                                      )    ORDER
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                Respondent.                      )

        Before the Court is Petitioner Nasir Ocean, Jr.’s Amended Rebuttal of Presumption (the

“Motion”), Doc #: 54.

   I.         Background

        Ocean’s Motion follows two 28 U.S.C. § 2255 petitions challenging his conviction for

being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

        Ocean first filed a § 2255 petition on February 22, 2016. Doc #: 45. Following the

Government’s response in opposition, Doc #: 47, Ocean requested that the Court dismiss his

petition without prejudice because “there is no [] law at this time to uphold this motion,

[therefore] making the motion frivolous.” Doc #: 48. The Court granted Ocean’s request and

dismissed the petition. Doc #: 49.

        Next, Ocean filed a Rebuttal of Presumption on September 23, 2019. Doc #: 52. The

Court reviewed Ocean’s Rebuttal of Presumption and deemed it a § 2255 petition. Doc #: 53 at
1. The Court further determined that this petition was second or successive because it asserts

arguments that could have been raised in Ocean’s first § 2255 petition. Doc #: 53 at 2. Because

Ocean’s Rebuttal of Presumption is a second or successive § 2255 petition, the Court transferred

the petition to the United States Court of Appeals for the Sixth Circuit for authorization. Doc #:

53 at 2. The Sixth Circuit acknowledged receipt of the transfer order on October 10, 2019. Non-

document order dated 10/10/2019.

         On March 23, 2020, Ocean filed the present Motion captioned as an amendment to his

Rebuttal of Presumption. Doc #: 54.

   II.      Discussion

         Ocean’s Motion consists of (A) claims that were raised in his Rebuttal of Presumption

and (B) new claims.

         A. Claims Raised in the Rebuttal of Presumption

         To the extent Ocean’s Motion ask the Court to review the claims raised in his Rebuttal of

Presumption, the Motion is DENIED.

         The Court cannot review second or successive § 2255 petitions without authorization

from the Sixth Circuit. See In re Sims,111 F.3d 45, 47 (6th Cir. 1997). The Court has already

determined that Ocean’s Rebuttal of Presumption is a second or successive § 2255 petition and

has transferred that petition to the Sixth Circuit for authorization. Doc #: 53. Accordingly, the

Court cannot review the claims in his Rebuttal of Presumption unless and until the Sixth Circuit

authorizes such a review.

         B. New Claims

         To the extent Ocean’s Motion asks the Court to review his new claims, the Court finds
                                                2
these claims to be second or successive and therefore TRANSFERS the claims to the United

States Court of Appeals for the Sixth Circuit for authorization.

        To be second or successive, a § 2255 petition must challenge the same judgement as a

prior § 2255 petition. Magwood v. Patterson, 130 S.Ct. 2788, 2797 (2010). When a petitioner

files a second or successive § 2255 petition with the district court without first seeking

authorization from the circuit court, the district court is required to transfer the petition to the

circuit court. In re Sims, 111 F.3d at 47.

        There are narrow exceptions to when a numerically second § 2255 petition challenging a

judgment is second or successive. One such exception is when the first § 2255 petition was

withdrawn without being dismissed on the merits. In re Moore, 735 Fed. Appx. 883, 884 (6th

Cir. 2018). However, if the petitioner obviously withdrew the first § 2255 petition because of its

impending failure on the merits, the withdrawn petition renders subsequent § 2255 petitions

second or successive. Id.; United States v. Hamilton, Criminal Case No. 16-20062; Civil Case

No. 19-10097, 2019 U.S. Dist. LEXIS 85966, at *4-6 (E.D. Mich. May 22, 2019).

        Another exception to the general second or successive rule is when a numerically second

§ 2255 petition raises an argument that was unripe at the time of the first § 2255 petition. In Re

Smith, 690 F.3d 809, 809-10 (6th Cir. 2012). “But what makes a claim unripe, at least for

purposes of the exception to the bar on second or successive motions, is that the factual predicate

has not matured, not that the law was unsettled or has changed.” Petaway v. United States, 104 F.

Supp. 3d 855, 857 (N.D. Ohio 2015) (citations omitted).

        Here, Ocean’s new claims raised in his Motion are second or successive to his first


                                                   3
§ 2255 petition.1 Both Ocean’s first § 2255 petition and his present Motion challenge the same

judgement -- his conviction for being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1).

           Nor do any of the exceptions to the general second or successive rule apply here.

           Ocean withdrew his first § 2255 petition because “there is no [] law at this time to uphold

this motion, [therefore] making the motion frivolous.” Doc #: 48. It is obvious that Ocean

withdrew his first § 2255 petition due to its impending failure on the merits. As explained above,

when a § 2255 petition is obviously withdrawn due to its impending failure on the merits, it

renders numerically second § 2255 petitions second or successive. Thus, Ocean’s first § 2255

petition renders the new claims in his Motion second or successive.

           Further, Ocean’s new claims were ripe at the time of his first § 2255 petition. Ocean

raises new claims in paragraphs 21, 22, 23, and 24 on pages 10 and 11 of his Motion. Doc#: 54.

Paragraphs 21, 23, and 24 set forth vague arguments that could have been raised at any time.

Paragraph 22 appears to assert a claim based on a change in law. As explained above, a change

in law alone does not cause a claim to have been unripe in a prior § 2255 petition. Thus, Ocean’s

new claims were ripe at the time of his first § 2255 petition.

    III.      Conclusion

           Accordingly, to the extent Ocean’s Motion requests the Court review the same claims

raised in his Rebuttal of Presumption, the Motion, Doc #: 54 is DENIED.



1 Because the Motion is intended to be an amendment to Ocean’s Rebuttal of Presumption, the Motion is not
second or successive to Ocean’s Rebuttal of Presumption. Clark v. United States, 764 F.3d 653, 658 (6th Cir. 2014)
(finding a motion to amend is not a second or successive § 2255 petition if it is filed before the final adjudication of
the initial § 2255).
                                                           4
       To the extent Ocean’s Motion requests the Court to review new claims that were not

raised in his Rebuttal of Presumption, the Court holds that the new claims are second or

successive and therefore must be transferred to the Sixth Circuit pursuant to In re Sims, 111 F.3d

45 and 28 U.S.C. ' 1631. Accordingly, Ocean’s Amendment to Rebuttal of Presumption, Doc #:

54, is TRANSFERRED to the United States Court of Appeals for the Sixth Circuit for

authorization.

       IT IS SO ORDERED.

                                                     /s/ Dan A. Polster March 30, 2020
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT JUDGE




                                                5
